Citation Nr: 1516624	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for psoriasis vulgaris.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In his March 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge. In January 2014, he withdrew that request. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand of the appeal is necessary. A December 2009 private psychological assessment indicates that he Veteran had applied for supplemental security income (SSI). When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998). Thus, the appeal must be remanded so that records from SSA may be obtained.

Further, the most recent VA treatment note in the file is dated in November 2010.  The Veteran receives regular treatment through VA; thus, all VA treatment notes for the Veteran dated from November 2010 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Board determines that the Veteran should be afforded another VA examination to assess the current severity of his psoriasis vulgaris.  The most recent VA examination was performed in November 2011, over three years ago.  Therefore, the Board finds the results of that examination to potentially be too remote to reflect the current severity of the Veteran's skin disability and that another examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all records related to the Veteran's application and award of SSI from the Social Security Administration (SSA). All requests and responses, positive and negative, must be documented in the claims file.

2. Request all VA treatment records for the Veteran dated from November 2010 to the present. All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his skin disability. The claims file must be sent for review in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

4. Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claim. The consequences of failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




